Determination unanimously modified in accordance with memorandum and, as modified, confirmed, without costs. Memorandum: Petitioner in an article 78 proceeding seeks review of respondent’s determination which canceled his on-premises liquor license and his grocery store beer license. Since both of petitioner’s licenses were surrendered to respondent approximately one year ago, we reduce the penalty to a suspension in each case for the period of time that each license has been surrendered. In our view, the penalty of cancellation was excessive and constituted an abuse of discretion to the extent indicated. (Article 78 proceeding transferred by order of Monroe Supreme Court—reargument.) Present— Moule, J. P., Cardamone, Simons, Mahoney and Dillon, JJ.